MATRIX CAPITAL GROUP, INC. Distributor of the Rx Funds Trust and American Independence Funds Trust Shares of Beneficial Interest SELLING GROUP AGREEMENT Matrix Capital Group, Inc. (“Matrix”) is the principal underwriter for the shares of American Independence Funds Trust and Rx Funds Trust, and any future Trust for which RiskX Investments, LLC serves as investment advisor, all Delaware business trusts (the ”Companies”) registered as open-end management investment companies under the Investment Company Act of 1940 (the "Act"). The Companies are currently authorized to issue Class “A”, Class “C”, Class “R”, Institutional Class and Premier Class shares of American Independence Funds Trust and Rx Funds Trust. The shares of additional series or classes of the Companies may become available for sale in the future, in which event, the terms and conditions of this Agreement will be fully applicable thereto. We are pleased to invite you to participate in the sale of the shares of the available series of the Companies under the terms and conditions hereinafter set forth. 1.
